Dunn, Cartwright and Hand, JJ., dissenting: Both the petitioner and the plaintiff in error, William R. Clayton, claimed through Grant F. Clayton, one of the heirs of the decedent, the former as the grantee in a conveyance by the said Grant F. Clayton, the latter as a creditor of said Grant F. Clayton by reason of the subsequent levy of a writ of attachment. The only question in the case was as to the existence of a lien in favor of the plaintiff in error on the interest Grant F. Clayton inherited. The decree found against the plaintiff in error and that there was no such lien. If the decree had been in his favor it could have found no more than that a lien existed in favor of the plaintiff in error for a certain sum of money, and upon payment of that amount the interest inherited by Grant F. Clayton would have been relieved of the lien. No freehold was involved. The only question tried, or that could have been tried, was the good faith of the conveyance to the petitioner, and the only question adjudicated, or that could have been adjudicated, was the existence of a lien in favor of the plaintiff in error. We have many times held that a suit to establish a lien does not involve a freehold, whether it seeks to foreclose a mortgage or mechanic’s lien, to redeem from a mortgage, to have an absolute conveyance declared a mortgage, or to set aside an absolute deed made in fraud of creditors. (Beach v. Peabody, 188 Ill. 75; Pearson Lumber Co. v. Brady, 159 id. 378; Ryan v. Sanford, 133 id. 291; Adamski v. Wieczorek, 181 id. 361; First Nat. Bank v. Vest, 187 id. 389.) The relief sought here is to declare the conveyance to the petitioner fraudulent and subject her property to the attachment lien. The cases of Ducker v. Wear & Boogher Dry Goods Co. 145 Ill. 653, and Alsdurf v. Williams, 196 id. 244, cited in the majority opinion, do not sustain the jurisdiction of this court. Those were attachment cases in which a third person intervened denying the title of tire defendant and claiming the land adversely. The title was thus put directly in issue by the pleadings. Under the statute the question tried was not the existence of a lien by virtue of the attachment, but the ownership of the property. In such case the statute directs a jury to be empaneled to inquire into the right of property. That is the sole issue,— the title. Neither the plaintiff’s debt nor his lien is in issue and the judgment of the court does not establish or deny any lien. The judgment is either for or against the claimant absolutely, and establishes the title. In our judgment this appeal should be transferred to the Appellate Court.